1                                                                  J S -6
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11
12   PATRICIA BELLOWS,                             Case No. 2:16‐cv‐09608‐DOC (SHK)

13                                   Petitioner,
                                                   JUDGMENT
14                       v.

15   WARDEN D.G. ADAMS,
16                                 Respondent.
17
18         Pursuant to the Order Accepting Findings and Recommendation of United
19   States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
21
22   Dated: October 10, 2019
23                                         HONORABLE DAVID O. CARTER
24                                         United States District Judge

25
26
27
28
